Citation Nr: 1011813	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active service from August 1970 until August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In May 2009, the Veteran submitted additional evidence 
accompanied by a waiver of initial RO consideration.  In 
addition, in December 2008, he submitted additional evidence 
that was not accompanied by a waiver of initial RO 
consideration; however, because the Board finds that service 
connection for osteoarthritis of the lumbar spine is 
warranted, the Veteran is not prejudiced and the Board will 
adjudicate his claim.


FINDING OF FACT

The evidence demonstrates that it is likely the Veteran's 
currently diagnosed osteoarthritis of the lumbar spine is 
related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
osteoarthritis of the lumbar spine, which represents a 
complete grant of the benefits sought on appeal.  As such, no 
discussion of VA's duty to notify or assist is necessary.  

The Veteran seeks service connection for a lumbar spine 
disability.  While in-service, the Veteran fell down the 
staircase of his home and was knocked unconscious.  He was 
transported to the Jacksonville Navy Hospital and 
subsequently treated for his back and elbow injuries.  He was 
returned to his ship in Wilmington and placed on "no duty - 
light duty" status.  The Veteran asserts his back injuries 
included a pinched nerve and bruised spinal chord.  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, including arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran has a current low back disability.  Specifically, 
he was diagnosed with degenerative disc disease by a private 
physician dating back to August 1999 and with a lumbar strain 
in the January 2008 VA examination.  An x-ray of the 
Veteran's left side and pelvis revealed disc narrowing at 
multiple levels with arthritic changes anteriorly and in the 
facets, as well as in the sacroiliac joints, minimally in the 
hip joints.  The following question is whether there is 
evidence of an inservice occurrence of an injury or disease.

Service treatment records reflect that the Veteran was 
treated in February 1971 for a fall down the stairs injuring 
his left elbow and back.  The x-ray report reflects that the 
Veteran was unable to move his legs well and had decreased 
pain sensation over his left leg.  The doctor found that 
there was the suggestion of a bilateral defect in the pars 
inarticularis of L4.  This was not corroborated on the 
lateral film. The examiner's impression was that the lumbar 
spine was normal.  However, the June 1974 examination 
performed in connection with the Veteran's separation of 
service revealed no abnormalities of the spine, with no 
report of current back problems.  

The remaining element is competent evidence of a nexus 
between the current disability and the injury and symptoms 
noted in service.  A showing of continuity of symptoms after 
discharge may be used as evidence to prove the nexus.  38 
C.F.R. § 3.303(b).  By "competent medical evidence" is 
meant in part that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2009).  As noted above, however, in certain cases, competent 
lay evidence may satisfy any of the required elements.  
"Competent lay evidence" is defined as any evidence not 
requiring that the proponent have specialized education 
training or experience but is provided by a person who has 
the knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  
38 C.F.R.  3.159(a)(2).  

The evidence includes private medical records dating from 
March 1999 to December 2005.  This was the first evidence of 
treatment in the records.  During the initial visit, nearly 
eight years before he filed a claim, the Veteran related a 
history of back pain to an in-service jury.  He informed the 
doctor that he has seen chiropractors without any 
improvement.  The doctor's impression was that the Veteran 
had somatic dysfunction of the left sacroiliac joint, 
exacerbating degenerative disc disease of the lumbar spine 
with osteoarthritis, and left sciatica and myospasms.  In a 
visit in July 2002, the Veteran stated that he had a history 
of multiple problems including a fall down the stairs.

The Veteran underwent a VA examination in January 2008 to 
assess the onset and etiology of any current back disability.  
The examiner reviewed the claims file and considered his 
report of back pain since an in-service fall.  The Veteran 
indicated that he began having mild to moderate pain soon 
after service, especially problematic when working.  He 
stated that due to his back injury he had decreased motion, 
stiffness, spasms, and pain.  The examination performed 
concluded that the Veteran had tenderness and pain with 
motion in the thoracic sacrospinals.  The diagnosis was a 
lumbar strain.  The examiner opined that it was less likely 
as not that the strain was caused by or a result of service.  
The examiner explained that the Veteran's injury occurred in 
1971 and no further notes on the medical record review 
reflected a back problem during active service.  He also 
reasoned that there was no indication of a back problem in 
the June 1974 separation examination.  Furthermore, the 
examiner noted the Veteran did not seek medical treatment 
until 30 years later. 

A November 2008 letter submitted by a private physician 
reflects that the Veteran complained of low back problems 
that he sustained from a fall down the stairs.  He stated 
that he has had low back pain since he left service, with 
occasional episodes of lumbar sprains throughout the years 
after being discharged.  The Veteran reported that he had not 
filed an earlier claim with VA because the he was self-
employed and opted to seek medical care in the private 
sector.  The physician stated that it is well documented in 
literature that one of the risk factors for developing 
degenerative joint disease latter in life is trauma or 
injury, especially toward the spine.  The mechanism of injury 
is suspected in part for the involvement of the chondrocytes.  
After being injured, the chondrocytes release degradative 
enzymes, elaborating inadequate repair responses.  It is also 
known that findings of degenerative joint disease in x-rays 
do not correlate with the clinical picture.  This is why 
diagnosis is based mostly on clinical picture.  Based on the 
previously stated literature, the physician concluded that 
the Veteran has developed osteoarthritis of the lumbar spine 
and the initial insult in the early seventies was severe 
enough to trigger it. 

Additionally, the Veteran has provided four lay statements, 
all in support of his claim.  The Veteran reports that he had 
received treatment by a chiropractor and subsequently his 
family physician for his constant back pain since his 
separation from service.  The initial chiropractor treatment 
records, however, are no longer available due to both the 
death of the chiropractor and the business no longer being in 
existence.  These appointments have been documented in 
written letters by both the Veteran's parents and his wife.  
The Veteran's parents claimed that he did not discuss his 
pain much while inservice, but the Veteran would visit the 
chiropractor's office when he came home on leave.  Once he 
was no longer on active duty, the Veteran would go to the 
chiropractor at least once a month. The Veteran's wife stated 
that since they have been married in 1978, the Veteran 
regularly attended a chiropractor, but she explained that no 
receipts were kept.  She also stated that the Veteran went to 
another chiropractor, who has since passed away.  Those 
receipts were supplied to VA by the Veteran's wife. 

The Veteran's son and daughter wrote letters testifying to 
the Veteran's constant back pain that they witnessed 
throughout their childhood.  Both his son and daughter stated 
that they noticed a significant decline in their father's 
health due to the back trauma he sustained on duty.  The 
Veteran's son acknowledged that his father was unable to play 
sports with him, causing the Veteran to miss a significant 
part of his childhood. He also stated that his father could 
not travel for long periods of time, having to stop to 
stretch and walk off the pain. The family continues to deal 
with the Veteran's back pain when trying to plan family 
trips. The Veteran's daughter stated that his back pain 
contributes to the daily struggles he faces. 

Under the "benefit-of-the- doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  38 U.S.C.A. § 5107 (West 2002).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  
Although the January 2008 VA examiner concluded the lumbar 
strain was less likely than not related to the strain noted 
in service, he based his opinion on the lack of 
contemporaneous medical documentation.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
although the absence of contemporaneous medical evidence may 
go to the credibility and weight of the Veteran's lay 
testimony, the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  The examiner 
never discussed the Veteran's corroborated lay report if a 
continuity of low back symptomatology since service.

In this case, the service treatment records reveal that the 
Veteran was seen for a back injury after a fall down the 
staircase while inservice.  There were no reports of back 
pain by the Veteran in his separation examination, although 
he continued to complain of back pain after service to 
members of his family and regularly visited a chiropractor.  
The Veteran's back pain is corroborated by five family 
members who submitted letters to The Board.  The Veteran's 
family members are competent and credible sources.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Further, his parents stated that he would visit the 
chiropractor's office whenever he came home on leave, and his 
wife reported that he was seen by a chiropractor post service 
for many years. 

Although there are no records documenting the Veteran's 
formal treatment for low back disability until 1999, the 
evidence shows that he had low back problems and sought care 
for this condition.  Significantly, the Veteran first sought 
treatment eight years prior to filing the claim with the VA.  
Those reports were prepared at a time when the Veteran was 
not seeking VA compensation for his back disability.  These 
records are highly probative as to the Veteran's condition 
during service as they were generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  These facts 
enhance the credibility of his account.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Even though the 
Veteran had multiple incidents of falling throughout the 
years, a private physician indicated that the Veteran's in-
service back injury was severe enough to trigger his current 
disability.  

As stated above, there is competent, probative medical 
evidence linking the Veteran's current disability to his 
period of active service.  Therefore, the Board is of the 
opinion that the point of equipoise in the evidence has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a lumbar 
spine disability will be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  


ORDER

Service connection for osteoarthritis of the lumbar spine is 
granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


